Citation Nr: 0201300	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-22 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $6,194.26.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had honorable service from January 1970 to 
January 1974 with subsequent service from January 1974 to 
July 1975.  

In a May 1999 decision by the Committee on Waivers and 
Compromises (Committee) of the Houston, Texas RO, the 
veteran's claim for a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $6,194.26, was denied.  The veteran also 
perfected his appeal as to this issue.

In August 1999, the veteran raised the issue of an increased 
rating for residuals of shell fragment wound of the left 
forearm.  The issue was addressed by the RO.  


REMAND

With regard to the issue of entitlement to a waiver of 
recovery of an overpayment of VA Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $6,194.26, the Board notes that in his 
VA Form 9, received in November 1999, the veteran also 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.  In November 2000, he was sent 
a letter by the RO which acknowledged his request for such a 
hearing and which also informed him that he could choose to 
testify at a personal hearing before a member of the Board at 
the RO via video conference.  In any event, he was notified 
that if he did not respond to the letter, he would be 
scheduled for the personal hearing before a member of the 
Board at the RO.  Thereafter, he was not scheduled for this 
hearing.  In light of the foregoing, he should be scheduled 
for this hearing.  

Accordingly, this matter is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO to address the issue of 
entitlement to a waiver of recovery of an 
overpayment of VA Chapter 31 vocational 
rehabilitation subsistence allowance 
benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


